This is a proceeding in bastardy, charging the defendant with the paternity of a bastard child, begotten on the body of one Catherine Barham.
The defendant pleaded former trial and conviction, and to sustain that plea introduced Moses G. Todd, the justice of the peace before whom he alleged the former trial and conviction was had.
The justice of the peace, Todd, testified that at the instance of the prosecutrix he issued a warrant against the defendant charging (1046) him with being the father of the bastard child; that upon this warrant the defendant was arrested and brought before him, and the prosecutrix was there also; that the defendant and the prosecutrix talked together out in the road and agreed upon terms of settlement by defendant's paying to prosecutrix five dollars, and paying the cost. "The defendant paid the cost, and he (the justice) threw the papers in the fireplace, and did not docket the warrant or other proceedings; no witness was examined, and the defendant was discharged; that he neither rendered nor docketed any judgment in the matter."
Charles Todd was also introduced as a witness for the defendant. He testified to hearing the agreement of the parties, and the prosecutrix gave the defendant the following receipt: "This is to certify that Sam Robertson has paid me five dollars as hush money in a case of bastardy. I have sworn a child to him wrongfully, and the matter for the above reason is compromised finally."
The defendant's own witness, Todd, testified that he "did not docket the case, that he gave no judgment and docketed none," and that he threw the papers in the fireplace.
We can hardly think the learned counsel, who argued the case for the defendant, was serious when he contended that the facts proved by the defendant established a case of "former trial and conviction." This does not involve the question of proving a justice's judgment by oral evidence, where loss or absence of the docket is sufficiently accounted for, but there must be a judgment before it can be proved. In this case there was no trial, nor was there any judgment to prove.
Affirmed. *Page 661 
(1047)